
	
		II
		110th CONGRESS
		1st Session
		S. 1236
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2007
			Ms. Murkowski (for
			 herself and Mr. Stevens) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 regarding highly qualified teachers, growth models, adequate yearly
		  progress, Native American language programs, and parental involvement, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 School Accountability Improvements
			 Act.
		2.Highly qualified
			 teachers in small schools
			(a)PurposeThe
			 purpose of this section is to ensure that teachers in public elementary and
			 secondary schools know the subject matter and curriculum that they are teaching
			 and can convey the subject matter to students.
			(b)Highly
			 Qualified Teachers of Multiple Academic Subjects in Small
			 SchoolsSection 1119(a) of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6319(a)) is amended by adding at the end the following:
				
					(4)Exception for
				multi-subject teachers in small schools
						(A)In
				generalNotwithstanding section 9101(23) or any other provision
				of this Act, a middle or secondary school teacher who is employed to teach
				multiple core academic subjects in a school designated as a small school under
				subparagraph (B) but who is not highly qualified as the term is defined in such
				section, shall be deemed to be highly qualified for purposes of this Act if the
				teacher—
							(i)meets the
				requirements of subparagraph (A) of such section;
							(ii)meets the
				requirements of subclause (I) or (II) of subparagraph (B)(ii) of such section
				for 1 or more of the core academic subjects that the teacher teaches;
				and
							(iii)demonstrates
				highly effective delivery of instruction on a performance assessment, developed
				or adopted by the State within which the small school is located, that assesses
				skills that are widely accepted as necessary for the effective delivery of
				instruction.
							(B)Small
				schoolA State educational agency shall designate a school as a
				small school for a school year if the State educational agency determines,
				based on evidence provided by the local educational agency serving the school,
				that the school—
							(i)has unique
				staffing or hiring challenges that require 1 or more teachers at the school to
				teach multiple core academic subjects for such year;
							(ii)has made a
				reasonable effort to recruit and retain for such year middle or secondary
				school teachers who meet the requirements of subparagraph (A) and either
				subparagraph (B) or (C) of section 9101(23), to teach all students attending
				the school; and
							(iii)had an average
				daily student membership of less than 200 students for the previous full school
				year.
							.
			3.Growth
			 modelsSection 1111(b)(2) of
			 the Elementary and Secondary Education Act (20 U.S.C. 6311(b)(2)) is amended by
			 adding at the end the following:
			
				(L)Growth
				models
					(i)In
				generalIn the case of a State that desires to satisfy the
				requirements of a single, statewide State accountability system under
				subparagraph (A) through the use of a growth model, the Secretary shall approve
				such State’s use of the growth model if—
						(I)the State plan
				ensures that 100 percent of students in each group described in subparagraph
				(C)(v)—
							(aa)meet or exceed
				the State’s proficient level of academic achievement on the State assessments
				under paragraph (3) by the 2013–2014 school year; or
							(bb)are making
				sufficient progress to enable each student to meet or exceed the State’s
				proficient level on such assessments for the student’s corresponding grade
				level not later than the student’s final year in secondary school;
							(II)the State plan
				complies with all of the requirements of this paragraph, except as provided in
				clause (ii);
						(III)the growth
				model is based on a fully approved assessment system;
						(IV)the growth model
				calculates growth in student proficiency for the purposes of determining
				adequate yearly progress either by individual students or by cohorts of
				students, and may use methodologies, such as confidence intervals and the
				State-approved minimum designations, that will yield statistically reliable
				data;
						(V)the growth model
				includes all students; and
						(VI)in the case of a
				growth model that tracks individual students, the State has the capacity to
				track and manage the data efficiently and effectively.
						(ii)Special
				ruleNotwithstanding any other provision of law, for purposes of
				any provision that requires the calculation of a number or percentage of
				students who must meet or exceed the proficient level of academic achievement
				on a State assessment under paragraph (3), a State using a growth model
				approved under clause (i) shall calculate such number or percentage by
				counting—
						(I)the students who
				meet or exceed the proficient level of academic achievement on the State
				assessment; and
						(II)the students
				who, as demonstrated through the growth model, are making sufficient progress
				to enable each student to meet or exceed the proficient level on the assessment
				for the student’s corresponding grade level not later than the student’s final
				year in secondary
				school.
						.
		4.School choice
			 and supplemental educational services
			(a)School Choice
			 and Supplemental Educational ServicesSection 1116(b) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6316(b)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 subparagraph (E) and inserting the following:
						
							(E)Supplemental
				educational servicesIn the case of a school identified for
				school improvement under this paragraph, the local educational agency shall,
				not later than the first day of the school year following such identification,
				make supplemental educational services available consistent with subsection
				(e)(1).
							;
				and
					(B)by striking
			 subparagraph (F);
					(2)by striking
			 paragraph (5) and inserting the following:
					
						(5)Failure to make
				adequate yearly progress after identification
							(A)In
				generalIn the case of any school served under this part that
				fails to make adequate yearly progress, as set out in the State’s plan under
				section 1111(b)(2), by the end of the first full school year after
				identification under paragraph (1), the local educational agency serving such
				school shall—
								(i)provide students
				in grades 3 through 12 who are enrolled in the school and who did not meet or
				exceed the proficient level on the most recent State assessment in mathematics
				or in reading or language arts with the option to transfer to another public
				school served by the local educational agency in accordance with subparagraph
				(B);
								(ii)continue to make
				supplemental educational services available consistent with subsection (e)(1);
				and
								(iii)continue to
				provide technical assistance.
								(B)Public school
				choice
								(i)In
				generalIn carrying out subparagraph (A)(i) with respect to a
				school, the local educational agency serving such school shall, not later than
				the first day of the school year following such identification, provide all
				students described in subparagraph (A)(i) with the option to transfer to
				another public school served by the local educational agency, which may include
				a public charter school, that has not been identified for school improvement
				under this paragraph, unless such an option is prohibited by State law.
								(ii)RuleIn
				providing students the option to transfer to another public school, the local
				educational agency shall give priority to the lowest achieving children from
				low-income families, as determined by the local educational agency for purposes
				of allocating funds to schools under section 1113(c)(1).
								(C)TransferStudents
				who use the option to transfer under subparagraph (A)(i), paragraph (7)(C)(i)
				or (8)(A)(i), or subsection (c)(10)(C)(vii) shall be enrolled in classes and
				other activities in the public school to which the students transfer in the
				same manner as all other children at the public
				school.
							;
				and
				(3)in paragraph
			 (8)(A)(i), by striking all.
				(b)Supplemental
			 Educational Services ProvidersSection 1116(e) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6316(e)) is amended—
				(1)by redesignating
			 paragraph (12) as paragraph (13);
				(2)by inserting
			 after paragraph (11) the following:
					
						(12)Rule regarding
				providersNotwithstanding paragraph (13)(B), a local educational
				agency identified under subsection (c) that is required to arrange for the
				provision of supplemental educational services under this subsection may serve
				as a provider of such services in accordance with this
				subsection.
						;
				and
				(3)in paragraph
			 (13)(A) (as redesignated by paragraph (1)), by inserting , who is in any
			 of grades 3 through 12 and who did not meet or exceed the proficient level on
			 the most recent State assessment in mathematics or in reading or language
			 arts before the semicolon.
				5.Calculating
			 adequate yearly progress for students with disabilities and students with
			 limited English proficiencySection 1116 of the
			 Elementary and Secondary Education Act of
			 1965 (as amended by section 4) (20 U.S.C. 6316) is further
			 amended—
			(1)by redesignating
			 subsection (h) as subsection (i); and
			(2)by inserting
			 after subsection (g) the following:
				
					(h)Partial
				Satisfaction of AYP
						(1)SchoolsNotwithstanding
				this section or any other provision of law, in the case of a school that failed
				to make adequate yearly progress under section 1111(b)(2) solely because the
				school did not meet or exceed 1 or more annual measurable objectives set by the
				State under section 1111(b)(2)(G) for the subgroup of students with
				disabilities or students with limited English proficiency, or both such
				subgroups—
							(A)if such school is
				identified for school improvement under subsection (b)(1), such school shall
				only be required to develop or revise and implement a school plan under
				subsection (b)(3) with respect to each such subgroup that did not meet or
				exceed each annual measurable objective; and
							(B)if such school is
				identified for restructuring under subsection (b)(8), the local educational
				agency serving such school shall not be required to implement subsection
				(b)(8)(B) if the local educational agency demonstrates to the State educational
				agency that the school would have made adequate yearly progress for each
				assessment and for each such subgroup for the most recent school year if the
				percentage of students who met or exceeded the proficient level of academic
				achievement on the State assessment was calculated by counting—
								(i)the students who
				met or exceeded such proficient level; and
								(ii)the students who
				are making sufficient progress to enable each such student to meet or exceed
				the proficient level on the assessment for the student’s corresponding grade
				level not later than the student’s final year in secondary school, as
				demonstrated through a growth model that meets the requirements described in
				subclauses (III) through (VI) of section 1111(b)(2)(L)(i).
								(2)Local
				educational agenciesNotwithstanding this section or any other
				provision of law, in the case of a local educational agency that is identified
				for corrective action under subsection (c)(10) solely because the local
				educational agency did not meet or exceed 1 or more annual measurable
				objectives set by the State under section 1111(b)(2)(G) for the subgroup of
				students with disabilities or students with limited English proficiency, or
				both such subgroups, the State educational agency shall not be required to
				implement subsection (c)(10) if the State educational agency demonstrates to
				the Secretary that the school would have made adequate yearly progress for each
				assessment and for each such subgroup if the percentage of students who met or
				exceeded the proficient level of academic achievement on the State assessment
				was calculated by counting—
							(A)the students who
				meet or exceed such proficient level; and
							(B)the students who
				are making sufficient progress to enable each such student to meet or exceed
				the proficient level on the assessment for the student’s corresponding grade
				level not later than the student’s final year in secondary school, as
				demonstrated through a growth model that meets the requirements described in
				subclauses (III) through (VI) of section
				1111(b)(2)(L)(i).
							.
			6.Native American
			 language programsSection
			 1111(b)(2) of the Elementary and Secondary
			 Education Act of 1965 (as amended by section 3) (20 U.S.C.
			 6316(b)(2)) is further amended by adding at the end the following:
			
				(M)Native American
				language programsNotwithstanding subparagraph (I) or any other
				provision of law—
					(i)a
				school serving students who receive not less than a half day of daily Native
				language instruction in an American Indian language, an Alaska Native language,
				or Native Hawaiian in at least grades kindergarten through grade 2 for a school
				year that does not have State assessments under paragraph (3) available in the
				Native American language taught at the school as provided for in paragraph
				(3)(C)(ix)(III)—
						(I)shall assess
				students in grade 3 as required under paragraph (3), and such students shall be
				included in determining if the school met the participation requirements for
				all groups of students as required under subparagraph (I)(ii) for such school
				year; and
						(II)shall not
				include such assessment results for students in grade 3 in determining if the
				school met or exceeded the annual measurable objectives for all groups of
				students as required under subparagraph (I)(i) for such school year; and
						(ii)in the case of a
				school serving students in any of grades 4 through 8 who received such Native
				American language instruction, such school shall count for purposes of
				calculating the percentage of students who met or exceeded the proficient level
				of academic achievement on the State assessment—
						(I)the students who
				met or exceeded such proficient level; and
						(II)the students who
				are making sufficient progress to enable each such student to meet or exceed
				such proficient level on the assessment for the student’s corresponding grade
				level by the time the student enters grade 7, as demonstrated through a growth
				model that meets the requirements described in subclauses (III) through (VI) of
				paragraph
				(L)(i).
						.
		7.Improving
			 effective parental involvementSection 2134 of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6634) is amended—
			(1)in subsection
			 (a)(2)(C), by inserting one or more parent teacher associations or
			 organizations, after such local educational
			 agencies,;
			(2)by redesignating
			 subsection (b) as subsection (c); and
			(3)by inserting
			 after subsection (a) the following:
				
					(b)Optional Use of
				FundsAn eligible partnership that receives a subgrant under this
				section may use subgrant funds remaining after carrying out all of the
				activities described in subsection (a) for—
						(1)developing
				parental engagement strategies, with accountability goals, as a key part of the
				ongoing school improvement plan under section 1116(b)(3)(A) for a school
				identified for improvement under section 1116(b)(1); or
						(2)providing
				training to teachers, principals, and parents in skills that will enhance
				effective communication, which training shall—
							(A)include the
				research-based standards and methodologies of effective parent or family
				involvement programs; and
							(B)to the greatest
				extent possible, involve the members of the local and State parent teacher
				association or organization in such training activities and in the
				implementation of school improvement plans under section
				1116(b)(3)(A).
							.
			8.Conforming
			 amendmentsSection 1116 of the
			 Elementary and Secondary Education Act of
			 1965 (as amended by sections 4 and 5) (20 U.S.C. 6316) is further
			 amended—
			(1)in subsection
			 (b)—
				(A)in paragraph
			 (6)(F), by striking (1)(E),;
				(B)in paragraph
			 (7)(C)(i), by striking paragraph (1)(E) and (F) and inserting
			 subparagraphs (B) and (C) of paragraph (5);
				(C)in paragraph
			 (8)(A)(i), by striking paragraph (1)(E) and (F) and inserting
			 subparagraphs (B) and (C) of paragraph (5);
				(D)in paragraph
			 (9)—
					(i)by
			 striking paragraph (1)(E) and inserting paragraph
			 (5)(B); and
					(ii)by
			 striking (1)(A), (5), and inserting (5)(A),;
			 and
					(E)in paragraph
			 (11), by striking (1)(A),;
				(2)in subsection
			 (c)(10)(C)(vii), by striking subsections (b)(1)(E) and (F), and
			 inserting subparagraphs (B) and (C) of subsection (b)(5);
			(3)in subsection
			 (e)(1), by inserting (1), after described in
			 paragraph;
			(4)in subsection
			 (f)(1)(A)(ii), by inserting (A) after (b)(5);
			 and
			(5)in subsection
			 (g)(3)(A), by striking subsection (b)(1)(E) and inserting
			 subsection (b)(5)(B).
			
